           Case 2:21-cv-00350-DMC Document 4 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE J. BOURAS,                                    Case No. 1:21-cv-00220-BAM (PC)
12                         Plaintiff,                      ORDER TRANSFERRING CASE TO THE
                                                           SACRAMENTO DIVISION OF THE
13             v.                                          EASTERN DISTRICT OF CALIFORNIA
14    JONES, et al.,
15                         Defendants.
16

17            Plaintiff George J. Bourjas (“Plaintiff”), a county jail inmate proceeding pro se, has filed

18   this civil rights action pursuant to 42 U.S.C. § 1983, together with a motion to proceed in forma

19   pauperis pursuant to 28 U.S.C. § 1915 and a motion for injunctive relief.

20            In his complaint, Plaintiff alleges violations of his civil rights that took place in

21   Sacramento County, which is part of the Sacramento Division of the United States District Court

22   for the Eastern District of California. Therefore, the complaint should have been filed in the

23   Sacramento Division.

24            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

25   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action

26   will be transferred to the Sacramento Division. This Court will not rule on Plaintiff’s request to

27   proceed in forma pauperis or motion for injunctive relief.

28   ///
                                                           1
       Case 2:21-cv-00350-DMC Document 4 Filed 02/24/21 Page 2 of 2


 1        Good cause appearing, IT IS HEREBY ORDERED that:

 2        1. This action is transferred to the United States District Court for the Eastern District of

 3              California sitting in Sacramento; and

 4        2. All future filings shall refer to the new Sacramento case number assigned and shall be

 5              filed at:

 6                          United States District Court
 7                          Eastern District of California
                            501 “I” Street, Suite 4-200
 8                          Sacramento, CA 95814

 9        3. This Court has not ruled on Plaintiff’s request to proceed in forma pauperis or motion

10              for injunctive relief.

11
     IT IS SO ORDERED.
12

13     Dated:      February 24, 2021                         /s/ Barbara   A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
